DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The claim objections are withdrawn in light of the amendments.

Claim Rejections - 35 USC § 101 and 35 USC § 112
	The claim rejection under 35 U.S.C. § 101 as well as 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph is withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14, 16-17, 24, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the word “about” renders the claim indefinite because it is unclear what range is included in the “about” limitation, and there is nothing in the specification to determine what the “about” limitation is limited to.
Dependent claims 2, 4-14, 16-17, 24, and 33 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9, 12-14, 16-17, 24, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Codner (US 5,686,304) and Zhang (US 2006/0199260).
Regarding claim 1, Calzia discloses a photobioreactor device (claim 1) for manufacturing biomass (paragraph [0106]) comprising: a photobioreactor unit (claim 1) comprising a first membrane layer (claim 5) and a second membrane layer (claim 5), the two membrane layers (claim 5) arranged such that at least a portion of the first membrane layer (claim 5) is directly bonded (paragraph [0006]) to at least a portion of the second membrane layer (claim 5) in order to form a defined boundary (paragraph [0005], “seams”) around non-bonded portions (paragraph [0005], “channels”) of the first (claim 5) and second membrane layers (claim 5), thereby defining the photobioreactor unit (claim 1) of containing a fluid (paragraph [0006] “culture medium”), wherein at least one of the first (claim 5) and second membrane layers (claim 5) is translucent (paragraph [0005], “at least partially transparent”) or transparent (paragraph [0042]), wherein each of the first (claim 5) and second layers (claim 5) has an inner face and an outer face (Fig. 2B), and is positioned such that the inner face (Fig. 2B) will be in contact with the fluid (paragraph [0006] “culture medium”) and the outer face (Fig. 2B) will be in contact with the atmosphere outside the device (paragraph [0042], “external environment” would inherently have an atmosphere; also, paragraph [0042] shows that the photobioreactor is to lay on the ground), and an inlet (paragraph [0008]) and an outlet port (paragraph [0008]) to enable fluid (paragraph [0006]) to circulate through said unit (paragraph [0008], “a flow of culture medium amongst the plurality of channels”).
	Calzia does not disclose that at least a part of the first and second membrane layers is permeable to gases, wherein the permeability coefficient of oxygen through the first and/or second membrane layer is suitably not less than about 100 Barrer; and wherein the permeability coefficient of carbon dioxide through the first and/or second membrane layer is not less than 1000 Barrer.
	Codner discloses that at least a part of the first (claim 1) and second membrane layers (claim 2) is permeable to gases (claims 1 and 2).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable membrane of Codner in order to have gas exchange rates that are one or more orders of magnitude higher than most conventional cell culture bags, resulting in higher cell densities and viabilities (Codner, col. 3, lines 4-8).
Neither Calzia nor Codner disclose that the permeability coefficient of oxygen through the first and/or second membrane is suitably not less than about 100 Barrer; and wherein the permeability coefficient of carbon dioxide through the first and/or second membrane layer is not less than 1000 Barrer.
	Zhang discloses that the permeability coefficient of oxygen through a membrane layer is suitably not less than about 100 Barrer (paragraph [0103]); and wherein the permeability coefficient of carbon dioxide through a membrane layer is not less than 1000 Barrer (Table 1).
	In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor material of Calzia with the material capable of supporting the desired permeability coefficient of oxygen and permeability coefficient of carbon dioxide of Zhang in order to allow oxygen to move through the membrane or disperse gases produced during metabolism (Zhang, paragraph [0102]).
	Regarding the phrases “capable of containing a fluid”, “and is positioned such that the inner face will be in contact with the fluid and the outer face will be in contact with the atmosphere outside the device”, and “to enable the fluid to circulate through said unit” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Calzia would be fully capable of operating in this manner given that it is a photobioreactor containing fluid and that Calzia’s device is capable of being placed in an environment with an atmosphere.
Regarding claim 2, Calzia does not disclose that all of the first membrane layer is permeable to gases.
Codner discloses that the first membrane layer (claim 1) is permeable to gases (claim 1).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable membrane of Codner in order to have gas exchange rates that are one or more orders of magnitude higher than most conventional cell culture bags, resulting in higher cell densities and viabilities (Codner, col. 3, lines 4-8).
Regarding claim 4, Calzia does not disclose that both the first membrane layer and the second membrane layer are permeable to gases.
Codner discloses that both the first membrane layer (claim 1) and the second membrane layer (claim 2 or col. 3, lines 55-61 and col. 4, lines 13-16) are permeable to gases (claims 1 and 2).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable membrane of Codner in order to have gas exchange rates that are one or more orders of magnitude higher than most conventional cell culture bags, resulting in higher cell densities and viabilities (Codner, col. 3, lines 4-8).
Regarding claim 5, Calzia does not disclose that the permeability coefficient of oxygen through the first and/or second membrane layer is not less than at least 300 Barrers.
Codner discloses the first and/or second membrane layer (claims 1 and 2).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable membrane of Codner in order to have gas exchange rates that are one or more orders of magnitude higher than most conventional cell culture bags, resulting in higher cell densities and viabilities (Codner, col. 3, lines 4-8).
Zhang discloses wherein the permeability coefficient of oxygen is not less than at least 300 Barrers (paragraph [0103] or Table 1). 
	In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor material of Calzia with the material capable of supporting the desired permeability coefficient of oxygen and permeability coefficient of carbon dioxide of Zhang in order to allow oxygen to move through the membrane or disperse gases produced during metabolism (Zhang, paragraph [0102]).
Regarding claim 6, Calzia does not disclose that at least a part of the first and second membrane layers is permeable to carbon dioxide and the permeability coefficient of the first and second membrane layers to carbon dioxide is not less than 2000 Barrers.
Codner discloses the first and second membrane layers (claims 1 and 2).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable membrane of Codner in order to have gas exchange rates that are one or more orders of magnitude higher than most conventional cell culture bags, resulting in higher cell densities and viabilities (Codner, col. 3, lines 4-8).
	Zhang discloses that at least a part of the membrane layer is permeable to carbon dioxide and the permeability coefficient of the membrane to carbon dioxide is not less than 2000 Barrers (Table 1).
In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor material of Calzia with the material capable of supporting the desired permeability coefficient of oxygen and permeability coefficient of carbon dioxide of Zhang in order to allow oxygen to move through the membrane or disperse gases produced during metabolism (Zhang, paragraph [0102]).
Regarding claim 7, Calzia does not disclose that at least one of the first and/or second membrane layer comprises a material from the group consisting of: silicones, polysiloxanes, polydimethylsiloxanes (PDMS), fluorosilicones, and organosilicones.
Codner discloses the first and/or second membrane layer (claims 1 and 2) comprises a material selected from the group consisting of: silicones (col. 3, line 1) and organosilicones (col 4, line 25).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable membrane made of silicones of Codner in order to have gas exchange rates that are one or more orders of magnitude higher than most conventional cell culture bags, resulting in higher cell densities and viabilities (Codner, col. 3, lines 4-8).
Regarding claim 8, Calzia does not disclose that at least one of the first and/or second membrane layer comprises polydimethylsiloxanes (PDMS) or elastomers thereof.
Codner discloses the first and/or second membrane layer (claims 1 and 2).
In the analogous art of cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Calzia with a gas permeable membrane of Codner in order to have gas exchange rates that are one or more orders of magnitude higher than most conventional cell culture bags, resulting in higher cell densities and viabilities (Codner, col. 3, lines 4-8).
Zhang discloses that the material comprises polydimethylsiloxanes (PDMS) (paragraphs [0102] and [0175]).
In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor material of Calzia with the PDMS material capable of supporting the desired permeability coefficient of oxygen and permeability coefficient of carbon dioxide of Zhang in order to allow oxygen to move through the membrane or disperse gases produced during metabolism (Zhang, paragraph [0102]).
Regarding claim 9, Calzia discloses that at least one photosynthetic microorganism is comprised within the unit (abstract and paragraph [0006]).
Regarding claim 12, Calzia discloses that the photobioreactor unit further comprises at least one flow control structure (Fig. 4D, element 414).
Regarding claim 13, Calzia in view of Codner and Zhang teaches the photobioreactor unit (see claim 1 rejection).
Calzia does not disclose that the photobioreactor unit further comprises at least one biological support.
Zhang discloses at least one biological support (paragraphs [0174] and [0187]).
In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor taught in modified Calzia with the biological support of Zhang in order to reduce cell and protein adhesion (Zhang, paragraph [0187]).
Regarding claim 14, Calzia in view of Codner and Zhang teaches the photobioreactor unit (see claim 1 rejection).
Calzia does not disclose an auxiliary system in fluid communication with the photobioreactor unit, wherein the auxiliary system comprises at least one of the group consisting of: conduits, reservoirs, pumps, valves, biomass-separators, illumination systems; temperature control systems; sensors; and computers/CPU controllers.
	Zhang discloses an auxiliary system in fluid communication (paragraph [0007]) that comprises at least one of the group consisting of: conduits (paragraph [0152]); reservoirs (paragraph [0107]); pumps (paragraph [0101]); valves (paragraph [0117]); temperature control systems (paragraph [0164]); sensors (paragraph [0046]); and computers/CPU controllers (paragraph [0046]).
	In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor as taught by modified Calzia with the auxiliary system of Zhang in order connect a medium reservoir to the culture vessel (paragraph [0152]), regulate the pumping of liquid into or out of the culture vessel, have sensors to monitor dissolved oxygen, pH, and OD (paragraph [0164]), and monitor bioprocesses via computer and software (paragraph [0125]).
Regarding claim 16, Calzia in view of Codner and Zhang teaches a photobioreactor unit of claim 1 (see claim 1 rejection).
Calzia discloses a plurality of photobioreactor units (claim 34).
Regarding claim 17, Calzia in view of Codner and Zhang teaches a photobioreactor unit of claim 1 (see claim 1 rejection); and a pump for maintaining fluid circulation throughout the system (Calzia, paragraph [0049]).
Calzia does not disclose a fluid reservoir that is in fluid communication with the inlet and outlet port of the at least one photobioreactor unit; and a biomass collector.
Zhang discloses a fluid reservoir (paragraph [0107]) that is in fluid communication (paragraph claim 153) with the inlet (paragraph [0134]) and outlet port (paragraph [0157]); and a biomass collector (paragraph [0157] “collection chamber”).
In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of modified Calzia with the fluid reservoir, inlet, and outlet of Zhang for inoculation (paragraph [0134]) and to sample culture via a biomass collector (paragraph [0157] “collection chamber”). 
Regarding claim 24, Calzia does not disclose that the device further comprises at least one of the group consisting of: conduits; valves; biomass-separators, illumination systems, temperature control systems; sensors; and computers/CPU controllers.
Zhang discloses that the device further comprises at least one of the group consisting of: conduits (paragraph [0152]); valves (paragraph [0117]); temperature control systems (paragraph [0164]); sensors (paragraph [0046]); and computers/CPU controllers (paragraph [0046]).
	In the analogous art of microbioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor as taught by modified Calzia with the auxiliary system of Zhang in order connect a medium reservoir to the culture vessel (paragraph [0152]), regulate the pumping of liquid into or out of the culture vessel, have sensors to monitor dissolved oxygen, pH, and OD (paragraph [0164]), and monitor bioprocesses via computer and software (paragraph [0125]).
Regarding claim 33, Calzia discloses that the device is inflated by a liquid pressure exerted by the fluid (paragraphs [0050]-[0051]).
The Examiner would like to note that Calzia specifically discloses the following about the inflation of collapsible tubes: “An internal pressure can be created by the culture medium, microorganisms and gases” (Calzia, paragraph [0050]). Therefore, Calzia discloses both inflation with liquids and with gases. Calzia does not disclose that the inflation must be generated only with gases.
Regarding the limitation “the device is inflated by a liquid pressure exerted by the fluid” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Calzia would be fully capable of operating in this manner given that it is a photobioreactor containing fluid.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Calzia (US 2014/0186909) in view of Codner (US 5,686,304) and Zhang (US 2006/0199260) as applied to claim 9, further in view of Willson (WO 2008/079724).
Regarding claim 10, Calzia discloses a photosynthetic microorganism (abstract and paragraph [0006]).
Calzia in view of Codner and Zhang does not disclose that a photosynthetic microorganism is selected from the group consisting of: Haematococcus sp., Haematococcus pluvialis, Chlorella sp., Chlorella autotraphica, Chlorella vulgaris, Scenedesmus sp., Synechococcus sp., Synechococcus elongastus, Synechocystis sp., Arthrospira sp., Arthrospira platensis, Arthrospira maxima, Spirulina sp., Chlamydomonas sp., Chlamydomonas reinhardtii, Geitlerinema sp., Lyngbya sp., Chroococcidiopsis sp., Calothrix sp., Cyanothece sp., Oscillatoria sp., Gloeothece sp., Microcoleus sp., Microcystis sp., Nostoc sp., and Anabaena sp.
Willson discloses that the photosynthetic microorganism is selected from the group consisting of: Chlorella sp. (claim 12), Chlorella vulgaris (claim 12), Scenedesmus sp. (claim 12), and Spirulina sp. (claim 12, “Spirulina platensis”).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the contents of the photobioreactor, namely the generic photosynthetic microorganism of Calzia with the specific genera or species of microorganism of Willson in order to achieve a photobioreactor that has an operation that can support heterotrophic or photosynthetic modes of a species (Willson, paragraph [0074]).
In addition, regarding claim 10, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Calzia would be fully capable of operating in this manner given the structure of the photobioreactor. 
Regarding claim 11, Calzia discloses a photosynthetic microorganism (abstract and paragraph [0006]).
Calzia does not disclose that the photosynthetic microorganism is selected from the group consisting of: Dunaliella salina and Synechococcus marinus.
Willson discloses that the photosynthetic microorganism is selected from the group consisting of: Dunaliella salina (paragraph [0017]).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the contents of the photobioreactor, namely the generic photosynthetic microorganism of Calzia with the specific genera or species of microorganism of Willson in order to achieve a photobioreactor that has an operation that can support heterotrophic or photosynthetic modes of a species (Willson, paragraph [0074]).
In addition, regarding claim 11, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Calzia would be fully capable of operating in this manner given the structure of the photobioreactor. 

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hubbard (US 4,661,455) – This invention is a culture apparatus that includes a housing enclosing a double membrane bag of dimethyl silicone. 
Muller-Rees (US 2012/0135513) – This invention is a bioreactor made of silicones (including PDMS) for phototrophic organisms.
Merkel, et al. “Gas Sorption, Diffusion, and Permeation in Poly(dimethylsiloxane)” – This reference discloses the permeability of PDMS to oxygen, about 800 Barrers (pg. 419, Table II), and the permeability of PDMS to carbon dioxide, about 3800 Barrers (pg. 419, Table II).

Response to Arguments
Applicant’s arguments filed on April 27, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

	Regarding the argument “Calzia itself teaches that the proposed modification would render their device inoperable for its intended purpose”, superior results are not required for patenting an invention. Regarding arguments that Calzia’s device would not work if it were
gas-permeable, Calzia’s device would still work, as at least the atmospheric carbon dioxide
would still be available for the gas-permeable photobioreactor. This is similar to Trent (US
8,409,845) as stated in the previous Non-Final Office Action from November 9, 2021 in the Response to Arguments section.
	Regarding the argument “Zhang itself teaches that the proposed modification would render a device such as Calzia’s inoperable for its intended purpose”, the gas permeation properties claimed in the instant invention are disclosed in Zhang via the properties of PDMS. Units of gas permeation take scale into consideration, as the unit in the tables of Zhang describing them is P [Symbol font/0xB4] 1010 [cm3 (STP) • cm / cm2 • s • cmHg], units similarly described in the instant specification in the unit definition of a Barrer. So, the gas permeability property of PDMS is controlled for this scaling effect. In addition, regarding the Zhang argument, despite the manner of operating the PDMS for oxygenation of their cultures, the PDMS would still be able to operate in the manner required for the obviousness combination to work. PDMS is permeable to both oxygen and carbon dioxide (Zhang, Table 1). Also, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Regarding the argument “Codner itself teaches that the proposed modification would render a device such as Calzia’s inoperable for its intended purpose”, a gas-permeable silicone rubber membrane such as that of Codner would be able to provide carbon dioxide to the culture if needed, as it is gas-permeable. As stated previously, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Furthermore, a similar photobioreactor, that of Mueller-Rees, describes a photobioreactor made from PDMS (Mueller-Rees, paragraphs [0029], [0041], and [0045]), despite any gas-permeable properties of PDMS. Additionally, PDMS was also tested in Zhang for its gas-permeable properties (Zhang, Table 1 in paragraph [0225]) and was used in a microbioreactor (Zhang, paragraph [0102]). Merkel, cited above, also tested PDMS for its gas-permeable properties (Merkel, pg. 419, Table II). The combination of PDMS being used in a photobioreactor can allow the photobioreactor to work for its intended purpose.
	Regarding the affidavit, the affidavit does not mean that the invention is necessarily novel. The affidavit does not traverse any of the prior art rejections and is insufficient to overcome the rejection over the prior art. Since the claim set is towards a device, the production levels associated with the device are not claimed; even if they were, it would likely be an intended use or manner of operation of the device, depending on the wording of the hypothetical claim. A silicone membrane for growing cells for the use of a photobioreactor is already taught from the combination of Calzia, Codner, and Zhang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799      

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799